DETAILED ACTION
In Request for Continued Examination filed on 07/19/2022 for amendment submitted on 06/29/2022, Claims 10-11, 14-15, 18-19, 21, 23, 25, 27-29, and 31-38 are pending. Claims 10-11, 14-15, 18, 23, 25, 27-28, and 31-33 are currently amended. Claims 34-38 are newly added. Claims 10-11, 14-15, 18-19, 21, 23, 25, 27-29, and 31-38 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
Status of Previous Objections/Rejections
35 USC 112(a) rejection of claim 17 has been withdrawn based on the Applicant’s amendment.
35 USC 112(b) rejection of claim 17 has been withdrawn based on the Applicant’s amendment.
35 USC 101 rejection of claims 28-29 are maintained in view of the Applicant’s amendment. See Response to Argument below. 
35 USC 102 rejection of claims are maintained in view of the Applicant’s amendment. See Response to Argument below. Additional 35 USC 103 rejections have been established as well.
35 USC 103 rejection of claims are maintained in view of the Applicant’s amendment. See Response to Argument below.
Claim Interpretation
Claim 18 recites the limitation “tuning the thermoset resin”. The Examiner is interpreting the limitation as adjusting the mechanical and thermal properties of the resin material by adding various composition which corresponds to [0049] of the specification. 
Claim 27 recites the limitation “formation of a controls group of the aircraft”. The Examiner is interpreting the limitation as the controls group represents the head portion of an aircraft which corresponds to Figure 10 of the instant application. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 28-29, 31, and 37-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites performing an analysis of mechanical properties for a predetermined shape of the structure; determining locations of continuous reinforcements within the structure based on the analysis; determining a distribution of particles at the locations based on non-mechanical specifications for the structure.
The limitation of performing an analysis of mechanical properties for a predetermined shape of the structure, as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “performing” in the context of this claim encompasses the user manually determine the mechanical properties of the structure at various locations. Similarly, the limitations of determining a first location and a second location of continuous reinforcements within the structure based on the analysis, as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the. For example, “determining” in the context of this claim encompasses the user thinking the distribution of the continuous reinforcement. Likewise, the limitation of determining, based on non-mechanical specifications for the structure, a first distribution of a particle at the first location and a second distribution of second particles at the second location, the second distribution being different than the first distribution, as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining” in the context of this claim encompasses the user thinking the distribution of the particles. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites discharging the continuous reinforcement and selectively advancing particles based on the distribution to affect a parameter of the structure linked to the particles. None of the additional element integrated the abstract idea into a practical application as to identify how the parameters will be affected by the distraction. The claim does not include additional elements that are significantly more than the abstract idea. In other words, the claim does not include additional elements that are not routine and conventional, because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of discharging the continuous reinforcement and selectively advancing particles to affect a parameter of the structure linked to the particles were routine and conventional and do not add any additional element to the judicial exception. None of the additional element integrated the abstract idea into a practical application as to identify how the parameters will be affected by the distraction. Mere instructions to perform the result of distribution of an exception cannot provide an inventive concept. The claim is not patent eligible.
Claim 29 does not provide any additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites coating the continuous reinforcement and exposing it to cure light. The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Thus, it is rejected by virtue of depending on an abstract claim 28. 
Claim 31 does not provide any additional elements that sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites the second particles are different than the first particles. The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Thus, it is rejected by virtue of depending on an abstract claim 28. 
Claim 37 does not provide any additional elements that sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites the first distribution and the second distribution. The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Thus, it is rejected by virtue of depending on an abstract claim 28. 
Claim 38 does not provide any additional elements that sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites the parameter of the structures. The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Thus, it is rejected by virtue of depending on an abstract claim 28. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-11, 14-15, 18, 21, 23, and 34-36 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by US2019/0084243 (“Wilenski et al” hereinafter Wilenski) or, in the alternative, under 35 U.S.C. 103 as obvious over US2019/0084243 (“Wilenski et al” hereinafter Wilenski) and US2016/0339633 (“Stolyarov et al” hereinafter Stolyarov).
Regarding Claim 10, Wilenski teaches a method of additively manufacturing a structure ([0007]), comprising: 
wetting a continuous reinforcement with a matrix ([0007], the resin covers the elongate filaments); 
discharging the wetted continuous reinforcement through an outlet of a print head (Figure 25, feedstock line 100 is discharged through the delivery guide 704 which is a print head or nozzle [0059]); 
moving the print head during discharging (Figure 25, delivery guide 704 is movable relative to surface 708 and is configured to receive feedstock line 100 from feedstock-line supply 702 and to deposit feedstock line 100 along print path [0054]);
exposing the matrix to a cure energy during discharging (Figure 25, curing mechanism 706 is configured to direct electromagnetic radiation 118 at exterior surface 180 of feedstock line 100 after feedstock line 100 is deposited by delivery guide 704 along print path [0054]); 
selectively advancing a first amount of particles toward a first section of the continuous reinforcement (Figure 25, particles 186 may easily flow with the resin 124 into a bundle of elongate filaments [0152], the resin with the particles can be dispenses at any suitable location as feedstock line is being created [0173] which implied that the resin along with the particles can be dispensed at selected location of the filament) to embed the first amount of particles at least partially within the matrix ([0152], particles are flow into the resin), the first amount of particles being configured to affect at least one of a magnetic, electric, or thermal parameter of the structure linked to the particles along the first section of the continuous reinforcement ([0149]-[0150], particles may be any suitable material with different types being selected to accomplish different functions that reflect, refract, diffract, or Rayleigh-scatter electromagnetic radiation); and
selectively advancing a second amount of particles toward a second section of the continuous reinforcement (Figure 25, particles 186 may easily flow with the resin 124 into a bundle of elongate filaments [0152] with a gradient of concentration within the interior volume [0148] which implies a second amount of particles, the resin with the particles can be dispenses at any suitable location as feedstock line is being created [0173] which implied that the resin along with the particles can be dispensed at selected location of the filament)  to embed the second amount of particles at least partially within the matrix ([0152], particles are flow into the resin), the second amount of particles being configured to affect at least one of a magnetic, electric, or thermal parameter of the structure linked to the particles along the second section of the continuous reinforcement ([0149]-[0150], particles may be any suitable material with different types being selected to accomplish different functions that reflect, refract, diffract, or Rayleigh-scatter electromagnetic radiation), the second amount of particles being different than the first amount of particles (Figure 15, [0148], the particles 186 may have a gradient of concentration within the interior volume 182 which implies a second amount of particles being different than a first amount).
Alternatively, Wilenski teaches a method of additively manufacturing a structure ([0007]), comprising: wetting a continuous reinforcement with a matrix ([0007], the resin covers the elongate filaments); discharging the wetted continuous reinforcement through an outlet of a print head (Figure 25, feedstock line 100 is discharged through the delivery guide 704 which is a print head or nozzle [0059]); moving the print head during discharging (Figure 25, delivery guide 704 is movable relative to surface 708 and is configured to receive feedstock line 100 from feedstock-line supply 702 and to deposit feedstock line 100 along print path [0054]); exposing the matrix to a cure energy during discharging (Figure 25, curing mechanism 706 is configured to direct electromagnetic radiation 118 at exterior surface 180 of feedstock line 100 after feedstock line 100 is deposited by delivery guide 704 along print path [0054]); selectively advancing a first amount of particles toward a first section of the continuous reinforcement (Figure 25, particles 186 may easily flow with the resin 124 into a bundle of elongate filaments [0152], the resin with the particles can be dispenses at any suitable location as feedstock line is being created [0173] which implied that the resin along with the particles can be dispensed at selected location of the filament) to embed the first amount of particles at least partially within the matrix ([0152], particles are flow into the resin), the first amount of particles being configured to affect at least one of a magnetic, electric, or thermal parameter of the structure linked to the particles along the first section of the continuous reinforcement ([0149]-[0150], particles may be any suitable material with different types being selected to accomplish different functions that reflect, refract, diffract, or Rayleigh-scatter electromagnetic radiation). Wilenski fails to explicitly teach selectively advancing a second amount of particles toward a second section of the continuous reinforcement to embed the second amount of particles at least partially within the matrix, the second amount of particles being configured to affect at least one of a magnetic, electric, or thermal parameter of the structure linked to the particles along the second section of the continuous reinforcement, the second amount of particles being different than the first amount of particles.
However, Stolyarov teaches selectively advancing a second amount of particles toward a second section of the continuous reinforcement to embed the second amount of particles at least partially within the matrix([0081], a thermoplastic filaments comprise a plurality of segments, each segment comprising at least thermoplastic polymer. In other words, each pair of adjacent segments of the filament have at least one different feature in terms of composition, appearance, functional properties, etc.), the second amount of particles being configured to affect at least one of a magnetic, electric, or thermal parameter of the structure linked to the particles along the second section of the continuous reinforcement ([0081], for example, these differences in features may include different additives, e.g., fillers, plasticizers, solvents, etc., including different types and amounts of such additives or materials having different functional properties, e.g., electrically conductive materials, semiconductive materials, insulating materials, etc., such as electroactive polymers, piezoelectric materials, etc.)., the second amount of particles being different than the first amount of particles ([0081], the fillers might be different types and amounts). 
Wilenski and Stolyarov are considered to be analogous to the claimed invention because both are in the same field of material extrusion comprises additives to affect functional properties of the filament at different segments of the filament at different amount. Therefore, it would have been obvious to one of ordinary skill in the art to modified the method as disclosed by Wilenski with a second amount of particles at a second section as disclosed by Stolyarov to obtain a filament with adjacent portions, regions, sections, etc. of the filament with differing features and may have physical properties which change gradually or abruptly along or throughout the entire length of the filament ([0081]). 
Regarding Claim 11, Wilenski or as alternatively, the combination of Wilenski and Stolyarov teaches the method of claim 10, wherein: 
selectively advancing the first amount of particles includes selectively advancing the first amount of particles into the matrix before the continuous reinforcement is wetted with the matrix (Wilenski, [0152], particles are flow into the resin, then into the elongate filaments in order to coat the filament with particles and resin); and 
selectively advancing the second amount of particles includes selectively advancing the second amount of particles into the matrix before the continuous reinforcement is wetted with the matrix ([0152], particles are flow into the resin, then into the elongate filaments in order to coat the filament with particles and resin and [0148], the particles 186 may have a gradient of concentration within the interior volume 182 which implies a second amount of particles).
Regarding Claim 14, Wilenski or as alternatively, the combination of Wilenski and Stolyarov teaches the method of claim 10, further including at least one of:
positioning or orienting the first amount of particles after advancement and prior to exposure of the matrix to the cure energy (Wilenski, Figure 25, combiner 212 may at least one of twist, weave, braid, or otherwise bundle elongate filaments 104 together with optical direction-modifying particles 186 which implies the orientation or position of the particles will change during the process [0173]); or 
positioning or orienting the second amount of particles after advancement and prior to exposure of the matrix to the cure energy (Figure 25, combiner 212 may at least one of twist, weave, braid, or otherwise bundle elongate filaments 104 together with optical direction-modifying particles 186 which implies the orientation or position of the particles will change during the process [0173] and [0148], the particles 186 may have a gradient of concentration within the interior volume 182 which implies a second amount of particles).
Regarding Claim 15, Wilenski or as alternatively, the combination of Wilenski and Stolyarov teaches the method of claim 14, wherein: 
the at least one of positioning or orienting the first amount of particles includes at least one of apply heating, cooling, or an electrical field to the first amount of particles (Wilenski, Figure 26, heater 220 heats resin 124 to facilitate one or both of separation of precursor prepreg tow 908 or wetting-out of elongate filaments 104 and optical direction-modifying particles 186 in derivative particle prepreg tow 1409 which will change the orientation or position of the particles during the process [0182]); and 
the at least one of positioning or orienting the second amount of particles includes at least one of apply heating, cooling, or an electrical field to the second amount of particles (Figure 26, heater 220 heats resin 124 to facilitate one or both of separation of precursor prepreg tow 908 or wetting-out of elongate filaments 104 and optical direction-modifying particles 186 in derivative particle prepreg tow 1409 which will change the orientation or position of the particles during the process [0182]).
Regarding Claim 18, Wilenski or as alternatively, the combination of Wilenski and Stolyarov teaches the method of claim 10, wherein the matrix is a thermoset resin and the method includes tuning the thermoset resin (Wilenski, [0058], resin may take the form of a thermoset) for stabilized operation of the structure during transition into and out of an atmosphere ([0058], various material can be included to facilitate the penetration of electromagnetic radiations).
Regarding Claim 21, Wilenski or as alternatively, the combination of Wilenski and Stolyarov teaches the method of claim 10, wherein moving the print head during discharging includes forming an aircraft structure with the wetted continuous reinforcement (Wilenski, [0378]).
Regarding Claim 23, Wilenski or as alternatively, the combination of Wilenski and Stolyarov teaches the method of claim 21, but fails to explicitly teach selectively advancing the first amount of particles includes advancing the first amount of particles toward a side of the first section of the continuous reinforcement that will be exposed to an atmosphere after formation of the structure; and selectively advancing the second amount of particles includes advancing the second amount of particles toward a side of the second section of the continuous reinforcement that will be exposed to the atmosphere after formation of the structure.
However, Wilenski teaches particles can be positioned among elongate filaments of a bundle ([0148]) and extend among elongate filaments ([0152], See Figure 27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand that the outer surface of the filaments will be the only side that is exposed to atmosphere once the manufacturing is completed. Thus, having particles extend among the filaments will meets the claimed limitation. Furthermore, Wilenski teaches the particles 186 may have a gradient of concentration within the interior volume 182 which implies a second amount of particles ([0148]). Thus, it would have been obvious to one of ordinary skill in the art to selectively advancing the second amount of particles, since duplication of the process creates a filament with a gradient of particle concentration while maintain the same predictable result. See MPEP 2143(I)(A).
Regarding Claim 34, Wilenski or as alternatively, the combination of Wilenski and Stolyarov teaches the method of claim 10, wherein: the continuous reinforcement extends between a first portion of the structure and a second portion of the structure (Wilenski, [0148], the feedstock line may have a gradient of concentration of particles which implies different portions of the feedstock line with different amount of particles are connected as a whole which is then printed to formed manufactured object; thus, it is implied the printed structure have different properties at different portion [0197]); the first section of the continuous reinforcement is disposed along the first portion of the structure ([0197], the filaments are being oriented in desired and/or predetermined orientation throughout manufactured object such as defined desired properties of the object); and the second section of the continuous reinforcement is disposed along the second portion of the structure ([0197], the filaments may have a gradient of concentration within the interior volume 182 which implies a second amount of particles ([0148]) and being oriented in desired and/or predetermined orientation throughout manufactured object such as defined desired properties of the object).
Regarding Claim 35, Wilenski or as alternatively, the combination of Wilenski and Stolyarov teaches the method of claim 10, wherein the continuous reinforcement is continuous between the first section of the continuous reinforcement and the second section of the continuous reinforcement (Wilenski, [0148], the feedstock line may have a gradient of concentration of particles which implies different portions of the feedstock line with different amount of particles are connected as a whole which is then printed to formed manufactured object; thus, it is implied the printed structure have different properties at different portion [0197]).
Regarding Claim 36, Wilenski or as alternatively, the combination of Wilenski and Stolyarov teaches the method of claim 10, further including refraining from advancing a third amount of particles toward a third section of the continuous reinforcement (Wilenski, [0150], more than one type of particles may be included within the feedstock line).
Claims 28-29, 31-33, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US2019/0084243 (“Wilenski et al” hereinafter Wilenski).
Regarding Claim 28, Wilenski teaches a method of additively manufacturing a structure ([0007]), comprising: 
discharging the continuous reinforcement from a print head (Figure 25, feedstock line 100 is discharged through the delivery guide 704 which is a print head or nozzle [0059]) and moving the print head during discharging to place the continuous reinforcement at the first location and the second location (Figure 25, delivery guide 704 is movable relative to surface 708 and is configured to receive feedstock line 100 from feedstock-line supply 702 and to deposit feedstock line 100 along print path [0054]);
selectively advancing the first particles based on the first distribution (Figure 25, particles 186 may easily flow with the resin 124 into a bundle of elongate filaments [0152]) to affect a parameter of the structure linked to the first particles ([0149]-[0150], particles may be any suitable material with different types being selected to accomplish different functions that reflect, refract, diffract, or Rayleigh-scatter electromagnetic radiation), the first particles being located at least partially exterior to the continuous reinforcement ([0152], filaments are coated with particle embedded resin); and 
selectively advancing the second particles based on the second distribution ([0150], more than one type of particles may be includes and Figure 25, particles 186 may easily flow with the resin 124 into a bundle of elongate filaments [0152]) to affect the parameter of the structure linked to the second particles ([0149]-[0150], particles may be any suitable material with different types being selected to accomplish different functions that reflect, refract, diffract, or Rayleigh-scatter electromagnetic radiation), the second particles being located at least partially exterior to the continuous reinforcement ([0152], filaments are coated with particle embedded resin). Wilenski fails to explicitly teach performing an analysis of mechanical properties for a predetermined shape of the structure; determining a first location and a second location of continuous reinforcements within the structure based on the analysis; determining, based on non-mechanical specifications for the structure, a first distribution of first particles at the first location and a second distribution of second particles at the second location, the second distribution being different than the first distribution.
However, Wilenski teaches a 3D printed structure manufactured using additively manufacturing ([0007]) comprising an elongated filament wetted with resin. The resin might contain uniformly spaced particles or a gradient of concentration of particles ([0148]) and particles can be any suitable material and will introduce different functions ([0150]). One of ordinary skill in the art would likely find it obvious that an analysis must be performed prior to the printing process to determine the desired spatial arrangement and properties of the structure to select the appropriate material for the manufacturing process. Wilenski further teaches different examples of the apparatus(es) and method(s) disclosed herein include a variety of components, features, and functionalities ([0379]). For example, more than one resin ([0348]-[0349]) or particle ([0150]) might be use for different section of the filament to achieve different functionalities. One of ordinary skill in the art would recognized that the structure can exhibits different properties at different location depends on the desired properties determined during the analysis.
Regarding Claim 29, Wilenski teaches the method of claim 28, further including: coating the continuous reinforcement with a liquid matrix ([0135], wetting the filament with resin); and exposing the liquid matrix to a cure energy to harden the liquid matrix ([0058], resin is configured to be hardened when expose to application of electromagnetic radiation).
Regarding Claim 31, Wilenski teaches the method of claim 28, wherein the second particles are different than the first particles ([0150], more than one type of particles may be includes).
Regarding Claim 32, Wilenski teaches the method of claim 28, wherein:
selectively advancing the first particles (Figure 25, particles 186 may easily flow with the resin 124 into a bundle of elongate filaments [0152])includes: spraying the first particles onto at least one of the continuous reinforcement or a liquid matrix coating the continuous reinforcement (Figure 28, optical-direction-modifying-particle supply 1316 is configured to dispense optical direction-modifying particles 186 to be applied to the individual ones of elongate filaments 104 , at least partially covered with resin 124 [0181]), or pumping the first particles into a liquid matrix reservoir containing the liquid matrix; and
selectively advancing the second particles (Figure 25, particles 186 may easily flow with the resin 124 into a bundle of elongate filaments [0152] and [0150], more than one type of particles may be includes) includes: spraying the second particles onto the at least one of the continuous reinforcement or the liquid matrix coating the continuous reinforcement (Figure 28, optical-direction-modifying-particle supply 1316 is configured to dispense optical direction-modifying particles 186 to be applied to the individual ones of elongate filaments 104 , at least partially covered with resin 124 [0181]), or pumping the second particles into the liquid matrix reservoir containing the liquid matrix. 
Furthermore, it would have been obvious to one of ordinary skill in the art to selectively advancing the second particles by spraying the second particle, since duplication of the process creates a filament with a gradient of particle concentration while maintain the same predictable result. See MPEP 2143(I)(A). 
Regarding Claim 33, Wilenski teaches the method of claim 29, wherein the first particles and the second particles are at least partially embedded within the liquid matrix ([0148], particles are spaced throughout resin and [0150], more than one type of particles may be includes).
Regarding Claim 38, Wilenski teaches the method of claim 28, wherein the parameter of the structure comprises at least one of: a magnetic parameter([0149]-[0150], particles may be any suitable material with different types being selected to accomplish different functions that reflect, refract, diffract, or Rayleigh-scatter electromagnetic radiation); an electric parameter; a conductive parameter; a translucent parameter; or a structural parameter.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US2019/0084243 (“Wilenski et al” hereinafter Wilenski) or alternatively US2019/0084243 (“Wilenski et al” hereinafter Wilenski) and US2016/0339633 (“Stolyarov et al” hereinafter Stolyarov) as applied to claim 18 above, and further in view of US2017/0232674 (Mark).
Regarding Claim 19, Wilenski or as alternatively, the combination of Wilenski and Stolyarov teaches the method of claim 18, but fails to teach wherein tuning the thermoset resin includes adding boron nitride to the thermoset resin.
However, Mark teaches tuning the thermoset resin includes adding boron nitride to the thermoset resin ([0194], fiber boron nitride).
Wilenski and Mark are considered analogous to the claimed invention because both are in the field of printing 3D object using multi-materials fibers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the thermoplastic polymers disclosed by Wilenski by incorporating boron nitride as taught by Mark to increase the elastic ability of the material ([0194]).    
Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US2019/0084243 (“Wilenski et al” hereinafter Wilenski) or alternatively US2019/0084243 (“Wilenski et al” hereinafter Wilenski) and US2016/0339633 (“Stolyarov et al” hereinafter Stolyarov) as applied to claim 21 above, and further in view of US2019/0337220 (“Beyerle et al” hereinafter Beyerle).
Regarding Claim 25, Wilenski or as alternatively, the combination of Wilenski and Stolyarov teaches the method of claim 21, wherein selectively advancing the first amount of particles or the second amount of particles (Wilenski, Figure 25, particles 186 may easily flow with the resin 124 into a bundle of elongate filaments [0152]) to affect the parameter of the structure ([0149]-[0150], particles may be any suitable material with different types being selected to accomplish different functions that reflect, refract, diffract, or Rayleigh-scatter electromagnetic radiation). Wilenski fails to teach advancing a ceramic to affect a thermal resistance of the aircraft structure.
However, Beyerle teaches advancing ceramic particles ([0039], additives may include ceramic fibers) to affect a thermal resistance of the aircraft structure ([0038]).
Wilenski and Beyerle considered analogous to the claimed invention because both are in the field of printing 3D object using multi-materials fibers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the method disclosed by Wilenski by incorporating ferritic or ceramic particles to form radar dome or control groups of the aircraft as taught by Beyele because the result of the combination would have been obvious and predictable. See MPEP 2413 (I)(A).
Regarding Claim 27, Wilenski or as alternatively, the combination of Wilenski and Stolyarov teaches the method of claim 21, wherein selectively advancing at least one of the first amount of particles or the second amount of particles (Wilenski, [0152], particles are flow into the resin, then into the elongate filaments in order to coat the filament with particles and resin). Wilenski fails to teach advancing ferritic particles during formation of a radar dome of the aircraft structure; and advancing ceramic particles during formation of a controls group of the aircraft structure.
However, Beyerle teaches advancing ferritic particles ([0039], additives may include iron particle) during formation of a radar dome of the aircraft (Figure 1, tool 100 may be configure to form article 102 which might be a radome structure [0048]); and advancing ceramic particles ([0039], additives may include ceramic fibers) during formation of a controls group of the aircraft (Figure 1, tool 100 may be configure to form article 102 which might be an aircraft edge or an aircraft panel [0048)).
Wilenski and Beyerle considered analogous to the claimed invention because both are in the field of printing 3D object using multi-materials fibers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the method disclosed by Wilenski by incorporating ferritic or ceramic particles to form radar dome or control groups of the aircraft as taught by Beyele because the result of the combination would have been obvious and predictable. See MPEP 2413 (I)(A).
Claim 37 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by US2019/0084243 (“Wilenski et al” hereinafter Wilenski) or, in the alternative, under 35 U.S.C. 103 as obvious over US2019/0084243 (“Wilenski et al” hereinafter Wilenski) and US2016/0339633 (“Stolyarov et al” hereinafter Stolyarov).
Regarding Claim 37, Wilenski teaches the method of claim 28, wherein: the first distribution comprises at least one of a first amount of the first particles or a first density of the first particles at the first location (Wilenski, Figure 25, particles 186 may easily flow with the resin 124 into a bundle of elongate filaments [0152], the resin with the particles can be dispenses at any suitable location as feedstock line is being created [0173] which implied that the resin along with the particles can be dispensed at selected location of the filament); and the second distribution comprises at least one of a second amount of the second particles or a second density of the second particles at the second location (Figure 25, particles 186 may easily flow with the resin 124 into a bundle of elongate filaments [0152] with a gradient of concentration within the interior volume [0148] which implies a second amount of particles, the resin with the particles can be dispenses at any suitable location as feedstock line is being created [0173] which implied that the resin along with the particles can be dispensed at selected location of the filament), wherein at least one of the second amount is different than the first amount or the second density is different than the first density (Figure 15, [0148], the particles 186 may have a gradient of concentration within the interior volume 182 which implies a second amount of particles being different than a first amount).
Alternatively, Wilenski teaches the first distribution comprises at least one of a first amount of the first particles or a first density of the first particles at the first location (Wilenski, Figure 25, particles 186 may easily flow with the resin 124 into a bundle of elongate filaments [0152], the resin with the particles can be dispenses at any suitable location as feedstock line is being created [0173] which implied that the resin along with the particles can be dispensed at selected location of the filament). Wilenski fails to explicitly teach the second distribution comprises at least one of a second amount of the second particles or a second density of the second particles at the second location, wherein at least one of the second amount is different than the first amount or the second density is different than the first density.
However, Stolyarov teaches the second distribution comprises at least one of a second amount of the second particles or a second density of the second particles at the second location ([0081], a thermoplastic filaments comprise a plurality of segments, each segment comprising at least thermoplastic polymer. In other words, each pair of adjacent segments of the filament have at least one different feature in terms of composition, appearance, functional properties, etc.), wherein at least one of the second amount is different than the first amount or the second density is different than the first density ([0081], for example, these differences in features may include different additives, e.g., fillers, plasticizers, solvents, etc., including different types and amounts of such additives or materials having different functional properties, e.g., electrically conductive materials, semiconductive materials, insulating materials, etc., such as electroactive polymers, piezoelectric materials, etc.). 
Wilenski and Stolyarov are considered to be analogous to the claimed invention because both are in the same field of material extrusion comprises additives to affect functional properties of the filament at different segments of the filament at different amount. Therefore, it would have been obvious to one of ordinary skill in the art to modified the method as disclosed by Wilenski with a second amount of the second particles at a second distribution as disclosed by Stolyarov to obtain a filament with adjacent portions, regions, sections, etc. of the filament with differing features and may have physical properties which change gradually or abruptly along or throughout the entire length of the filament ([0081]).
Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
The Applicant argues Wilenski does not disclose the ability to control a placement and/or an amount of the particles along sections of the continuous reinforcement. 
The Examiner respectfully disagrees. Wilenski discloses in Figure 25 and [0152] that particles 186 may easily flow with the resin 124 into a bundle of elongate filaments, the resin with the particles can be dispenses at any suitable location as feedstock line is being created [0173] which implied that the resin along with the particles can be dispensed at selected location of the filament to achieved desired properties for the filament. Furthermore, Wilenski discloses in [0148], the particles 186 may have a gradient of concentration within the interior volume 182 which implies a second amount of particles being different than a first amount of particles. Thus, Wilenski does teach placement of the particles at various location and various amounts. Furthermore, additional 35 USC 103 rejection has also being established. Similar argument applied to claim 28. 
In conclusion, 35 USC 102/103 rejections of claims 10-11, 14-15, 18-19, 21, 23, 25, 27-29, and 31-33 have been maintained in view of the Applicant’s amendment since claims 10/28 is not allowable over the art of record. However, new altercative rejections have also being established for claims 10-11, 14-15, 18-19, 21, 23, 25 and 27. Newly added claims 34-38 have also being rejected. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754

/LEITH S SHAFI/Primary Examiner, Art Unit 1744